Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art appears to be Quake (US 2007/0202525, cited on IDS) based upon Quake’s provisional application filing date of Feb. 2, 2006. Quake discloses dividing a sample containing a mixture of fetal and maternal cells into a number of discrete sub-samples (see Figure 1A) and analyzing the nucleic acids in said samples (see abstract). Quake also discloses that sequencing can be used for the analysis (paragraph [0033]). The instant claims are allowable over Quake for at least the reason that Quake does not disclose amplification such that each amplified nucleic acid molecule comprises a tag that identifies the nucleic acid molecule as coming from a specific discrete location (i.e. as coming from a specific sub-sample into which the original sample had been divided).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637